Tils case related to the settlement of the affairs of the late Mr. Skottowe, which had hcen in the hands of Mr. Gervais as his agent, during the war. The principal question related to some depreciated paper money, which sunk in his hands. The court was of opinion that, as the defendant swore positively he never had applied to his own use any of the money received for Skottowe, he ought not to be accountable for it in any other way than the depreciated paper in his hands, lie could not loan it during the war, and the times were such as to embarrass every man in deciding what was best to be done with funds. — On the claim of commissions for monies actually received and paid away by defendant, (except the depreciated paper,) the court, after hearing the master’s report* decreed, that the defendant be allowed two and a half per cent, on receiving, and two and a half on plying or re mitting the money received; and one per cent, for delivering over the bonds and notes due to the testator. — Each party to pay their own costs, hut Mr. Bellinger to deduct his from the funds of the estate.
This is all that appears entered in the register’s book:-. But in chancellor Mathews’s notes of the case, accompanying the brief, are the following words: “ And that the above he the standing rule with regard to attornies or agents.”